James Flood plaint. agt Samll Legg Deft in an action of the case for not paying the Summe of Fifty two pounds or thereabouts in mony due for wages of worke done onboard and belonging to the Ship William & John by the space of sixteen months or thereabouts at three pound five Shillings per month sd Flood being Shipped by sd Legg, who was Master of the sd Ship as his Mate and so Sailed in her this Last voyage from Boston to Bilbo from thence to London and so to this place being ship’t. May. 29° 1676. and put out of pay about the 30th of Septr Last, to the plaints damage the value abovesd wth other due damages &c. . . . [475] The Jury . . . found for the plaint, six pounds thirteen Shillings three pence mony damage and *859costs of Court The plaint. appeald from this judgemt unto the next Court of Assistants & himselfe principall in ten pounds and John Morse and John Bull Sureties in £.5. apeice were respectively bound ... for the prosecution thereof to effect.
[ The case turned on whether the plaintiff, mate of the ship William & John, had or had not made a special agreement with the defendant, master and past owner of the said vessel, to go on half pay while the vessel lay at London. The depositions remaining on file are all in favor of the defendant.
S. F. 1789.4
The Deposition of Moses Maverick aged about Eighteen yeares testifieth that hee heard lames Flood say Severall times at Bilboa that hee would go no further in the Ship William and Iohn then to London and would not go home in her again and that in Bilboa about the begining of Febr. last that Samuel Legg did desire all the men to declare what they would give if hee went for London and they said one month’s pay, and do not remember but that mr Flood was as well Satisfied as the rest and never spoke against it untill hee came for London.
Sworn in Court Octobr 31th 1677.
,, , , x„ , ,,. j. m attested per Jsa Addington Cler
Legg deposed, when the case was reviewed in 1679 (S. F. 1789.7), that after the vessel had been unladen at London, he
... cleered off the Ship the mate and men and paid them their wages & told James Flood that hee might go with whome hee pleased for hee was cleer from mee, and if hee should go with me again I would not give him such wages as J did before and that hee must lye in halfe pay according to the custom of the River; and hee entred on the Ship again at three pounds per month at sea and halfe pay in the River according to custom and that time J could had very able mates for Forty five Shillings per month and in halfe pay to Graves end; but when J came to Gravesend I paid the Seamen their halfe pay and profered Flood his also, hee refused and said hee would leave himselfe to the Owners of the Ship or words to that effect.
The nature of the plaintiff’s appeal may be inferred from Legg’s answer (S. F. 1789.6):
Jn Ansr to lames Floods false charge of Samuel Legg which hee calls Reasons of his Appeale.
Whereas the plaintife Saith that hee appealed because the Jury found but Six pounds thirteen Shillings and three pence the Defendt had more reason to appeale because they found so much, when there was but three pounds fifteen Shillings due as per Account upon Oath appeared. Jt is granted that Flood was Shipped from Boston to Bilboa at three pounds five Shillings per moth and had had the same wages had they come from Bilboa to NewEngland for the whole Voyage and was so paid in London when that Voyage was ended, for when wages are paid the Voyage ends, when the Ship was in Bilboa the Defendt called his Company together and declared that they had made a long looseing Voyage, and to make up *860some part of the Owners loss and to gratify the Company if they would consent to give the Owners one month’s pay then the Ship should go for London and they receive their wages there which was done in kindness to them and the Company freely and unanimously consented to it as Naverick in his testimony Saith that Mood was as well Satisfied as the rest and his Silence argued his consent wn Mood had received his wages in London if hee would not have Sailed in the Ship for three pounds per month hee might have gone elsewhere and have bettered himselfe if hee could, one Evidence Saith that hee said hee would leave the Ship in London but hee was not so good as his word Noyes his testimony onely Saith that at a house neere the Town in Bilbao hee heard Legg Say that hee expected NewEngland men that went home with him should remain in whole pay but not the time when this was spoken whither before or after they had all consented to give a month’s pay to the Owners upon the Ships going for London, their first intended Voyage was from New England to Bilboa ahd thence to New England again but Legg with the consent of his Company upon the condition aforesd altered the Voyage and goes for London from Biboa and there payes the men their wages and discharges some of them: That Mates as well as other Seamen are under halfe pay while they are in London untill the Ship bee cleered at Grauesend is evident by a Certificate under the hands of many Masters of Ships besides the custom of our Nation; That Assertion that the Master might give a month’s pay himselfe and bee a Saver too is a foolish mistake for Legg was but an Eighth part Owner and hee had then Six pounds per m° wages and the portlidge bill was but twenty nine pounds three Shillings wages per m° the whole, therefore could not but be a Looser though hee was an Owner; That Legg had changed his wages twice is a very falsehood with the consent of the Company was altered, that hee changed his wages ten times is a great Hyberboly; These things being considered I hope this Honourd Court & Gentlemen of the Iur'y will see that Flood had no reason to trouble Legg having tendred him his money, much less falsely to charge him with fraud & deceit and consider of the Law (Appeales) Sect. 3. and finde cause to abate of the damages found against Legg by the Honord County Court and the Defendt shalbee and alwaies was as willing to pay the plaintife his just due as ever hee was to Recv it.
your Honors humble Servant
Nathaniel Williams Attourny to Samuel Legg.
. . . true Coppie . . . Edward Rawson Secret.
The Court of Assistants (Records, i. 110) assessed 7l 11s additional damage and 2l 5s 2d costs against the master, who nevertheless obtained a review of the case at the July session, 1679 (see below, p. 1054). See also Legg’s suit for defamation at the January session 1677/78, below, p. 880.]